Exhibit 10.25

 

AMENDMENT TO THE

ROYAL CARIBBEAN CRUISES LTD. ET AL BOARD OF DIRECTORS NONQUALIFIED DEFERRED
COMPENSATION PLAN

 

WHEREAS, Royal Caribbean Cruises Ltd. (the “Company”) currently maintains the
Royal Caribbean Cruises Ltd. et al Board of Directors Nonqualified Deferred
Compensation Plan (the “Plan”); and

 

WHEREAS, the Plan reserves to the Board of Directors (the “Board”) the authority
to amend the Plan; and

 

WHEREAS, the Company has determined that it is desirable to amend the Plan to
permit the Board to delegate authority to the Compensation Committee of the
Board to either make Plan amendments that are required by law, or are
administrative or immaterial in nature or to delegate such authority to the
Administrative Committee of the Plan; and

 

WHEREAS, the Board has revised the Compensation Committee’s charter to authorize
it to make such amendments or to delegate such responsibility; and

 

WHEREAS, the Compensation Committee has met and determined it appropriate to
permit the Administrative Committee to make certain amendments.

 

NOW, THEREFORE, IT IS RESOLVED that, the Plan is hereby revised, effective
December 12, 2006, in the following particulars:

 

1.            The following Section 2.5 is added to Article 2 as follows, and
subsequent sections shall be re-numbered accordingly:

 

2.5         Committee means the Administrative Committee appointed to administer
the Plan pursuant to Article 7.

 

2.

Article 7 of the Plan is amended to read as follows:

 

ARTICLE 7. ADMINISTRATION

7.1           Administration: The Plan will be administered by an Administrative
Committee consisting of members from the human resources, legal, treasury, and
audit departments appointed by the Company. Each member of the Committee may
resign, or may be removed at any time by the Company, and, in the event of the
removal, death or resignation of any member, the successor will be appointed by
the Company. If a vacancy or vacancies occur on the Committee, the remaining
member or members will act as the Committee until the Company fills such vacancy
or vacancies.



The Committee will have all powers necessary or helpful for the carrying out of
its responsibilities, and its decisions or actions, in good faith, in respect of
any matter hereunder will be conclusive and binding upon all parties concerned.
The Committee may delegate to one or more of its members the right to act on its
behalf in any one or more matters connected with the administration of the Plan.
Without limiting the generality of the foregoing, the Committee will have the
power to make rules and regulations for the administration of the Plan which are
not inconsistent with the terms and provisions of the Plan, to construe all
terms, provisions, conditions and limitations of the Plan, and to determine all
questions arising out of or in connection with the provisions of the Plan or its
administration in any and all cases in which the Committee deems such a
determination advisable. The Committee shall determine a Participant’s right to
a benefit under the Plan. The foregoing list of powers is not intended to be
either complete or exclusive, and the Committee will, in addition, have such
powers as it may determine to be necessary for the performance of its duties
under the Plan.

7.2          Plan Expenses: The expenses of administering the Plan shall be
borne by the Company.

7.3           Liability Limited Except as otherwise provided by law, no person
who is a member of the Committee or who is an employee, officer and/or director
of the Company will incur any liability whatsoever on account of any matter
connected with or related to the Plan or the administration of the Plan, unless
such person has acted in bad faith, or has willfully neglected his duties, in
respect of the Plan.

7.4     Claims Procedure: The Committee shall establish a claims procedure in
accordance with applicable law and shall afford a reasonable opportunity to any
Participant whose claim for benefits has been denied for a full and fair review
of the decision denying such claim. The claims procedure shall provide for a
notice of denial of a claim to be received by a claimant within a reasonable
period, not to exceed ninety (90) days, following the filing of a claim. The
notice shall provide the reason for the denial, references to the Plan
provisions on which the denial is based, a description of additional information
necessary to perfect a claim and the steps required to submit a claim for
review. The period to request a review must be for at least sixty (60) days
after a receipt of notice of denial of a claim. A decision on review shall be
made within sixty (60) days after the Plan’s receipt of a request for a review
unless special circumstances require a longer period in which case the Plan
shall have an additional sixty (60) days. The final decision shall be in writing
and shall include specific reasons for the decision and references to Plan
provisions.

7.5          Notices: Any notices, designations or other communications to be
given to the Company by any Eligible Participant or Beneficiary shall only be
effective if delivered to the Company’s Vice President and Chief Human Resource
Officer.

 

7.6          Quorum and Voting; Procedures A majority of the members of the
Committee at the time in office will constitute a quorum for the transaction of
business. The Committee shall select from among its members a Chairman, and
shall appoint (from its members or otherwise) a Secretary. The Committee may act
by vote or consent of the majority of its members then in office (with or
without a meeting) and may establish its own procedures. The Committee may
authorize any one or more of its members or the Secretary of the Committee to
sign and deliver any instrument, certificate or other paper or document on its
behalf.

 

2



7.7          Subcommittees, Counsel and Agents The Committee may appoint from
its members such subcommittees (of one or more such members), with such powers,
as it shall determine. The Committee may employ an actuary, counsel (including
legal counsel, who may be counsel for the Company) and agents and such clerical
and other service providers as it may require in carrying out the provisions of
the Plan, and may charge the fees, charges and costs resulting from such
employment as an expense to the Plan; however, to the extent such expenses are
not paid for by the Plan, the Company may pay such expenses directly. Persons
serving on the Committee or on any such subcommittee shall be entitled to act in
accordance with the advice of legal or other counsel in carrying out these
responsibilities under the Plan.

7.8          Reliance on Information The members of the Committee and the
Company and its respective officers, directors and employees will be entitled to
rely upon all tables, valuations, certificates, opinions and reports furnished
by any actuary, accountant, trustee, insurance company, counsel, physician or
other expert who is engaged by the Committee, the Company, and the members of
the Committee, the Company and its respective officers, directors and employees
will be fully protected in respect of any action taken or suffered by them in
good faith in reliance thereon, and all action so taken or suffered shall be
conclusive upon all persons affected thereby.

7.9          Instructions to trustee The Committee shall provide appropriate
written instructions in accordance with the trust agreement, if any to enable
the trustee to make the distributions provided for in the Plan.

7.10       Genuineness of Documents The Committee and the Company and its
respective officers, directors and employees, will be entitled to rely upon any
notice, request, consent, letter, telegram or other paper or document believed
by them or any of them, in good faith, to be genuine and to have been signed or
sent by the proper person.

7.11       Proper Proof In any case in which the Company, the Committee or the
trustee is required under the Plan to take action upon the occurrence of any
event, they will be under no obligation to take such action unless and until
proper and satisfactory evidence of such occurrence has been received by them.

 

3.

Article 8 is amended to read as follows:

 

ARTICLE 8. AMENDMENT AND TERMINATION

8.1        Plan Amendment: The Plan may be amended or otherwise modified by the
Board, in whole or in part, provided that no amendment or modification shall
divest any Participant of any amount previously credited to his or her
Participant Account under Article 4 or of the amount and method of crediting
earnings to such Participant Account under Article 5 of the Plan as of the date
of such amendment. The Board has delegated to the Compensation Committee of the
Board the ability to amend the Plan. In addition, the Compensation Committee of
the Board may delegate authority to the Committee to amend the Plan to make
administrative or legally required changes. Notwithstanding anything herein to
the contrary, in no event shall

 

3



any amendment be made in a manner that is inconsistent with the requirements
under Section 409A of the Code.

8.2        Termination of the Plan: The Board reserves the right to terminate
the Plan at any time in whole or in part. In the event of any such termination,
the Company shall pay a benefit to the Participant or the Beneficiary of any
deceased Participant, in lieu of other benefits hereunder, equal to the value of
the Participant’s Account in the form and at the benefit commencement date
elected by the Participant pursuant to Article 6 of the Plan. Earnings shall
continue to be allocated under Article 5 of the Plan after the termination of
the Plan until the Participant’s benefits have been paid in full notwithstanding
the termination of the Plan. Notwithstanding the above, the Company reserves the
right to pay out Participants in a lump sum their Participant Account as soon as
practicable following the termination of the Plan. Notwithstanding anything
herein to the contrary, in no event shall any termination be made in a manner
that is inconsistent with the requirements under Section 409A of the Code, and
in no event shall any committee have the authority to terminate the Plan.

 

IN WITNESS WHEREOF, this Amendment is being executed as of the 12th day of
December, 2006.

 

 

 

ROYAL CARIBBEAN CRUISES LTD.

 

 

Attest:__/s/ Bradley Stein_______________

By:__/s/ Maria R. Del Busto_________

 

Bradley Stein

Maria R. Del Busto

 

Vice President, General Counsel/

Vice President and Chief Human

 

Secretary

Resources Officer

 

 

4

 

 